Citation Nr: 0722426	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-41 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Entitlement to service connection for lumbar strain.

3.  Entitlement to service connection for a digestive 
disability, to include gastroenteritis and irritable bowel 
syndrome.

4.  Entitlement to service connection for a right knee 
disability.
  
5.  Entitlement to service connection for mitral valve 
prolapse.

6.  Entitlement to an initial compensable rating for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1980 until 
August 1984 and from November 1985 until December 1989.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in New 
Orleans, Louisiana.

The instant decision reopens the veteran's claim of 
entitlement to service connection for left ear hearing loss 
and remands the merits of the claim to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
Such claim will be addressed in the REMAND portion of the 
decision below.   


FINDINGS OF FACT

1.  In an unappealed January 1986 rating decision, the RO 
denied a claim of entitlement to service connection for left 
ear hearing loss.

2.  The evidence added to the record since January 1986, when 
viewed by itself or in the context of the entire record, is 
neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim.

3.  The competent evidence does not demonstrate a current 
lumbar strain disability.

4.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed digestive disability is 
causally related to active service.

5.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed right knee disability is 
causally related to active service.

6.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed mitral valve prolapse is 
causally related to active service.

7.  Throughout the rating period on appeal, the veteran's 
allergic rhinitis has been productive of complaints of 
running nose and difficulty breathing at night; objectively, 
nose and sinuses were normal, with no nasal obstruction 
noted.


CONCLUSIONS OF LAW

1.  The January 1986 rating decision which denied the 
veteran's claim of entitlement to service connection for left 
ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the January 1986 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for left 
ear hearing loss have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156, 3.159 (2006).

3.  Lumbar strain was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  A digestive disability, to include gastroenteritis and 
irritable bowel syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

5.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

6.  Mitral valve prolapse was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).  

7.  The criteria for entitlement to an initial compensable 
evaluation for allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.97, Diagnostic Code 6522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's left ear hearing loss claim, it 
is observed that service connection for hearing loss was 
previously denied by the RO in March 1985 and January 1986.  
The veteran did not appeal those determinations and they 
became final.  See 38 U.S.C.A. § 7105.  Therefore, the issue 
for consideration is whether new and material evidence has 
been received to reopen the claim.  As such, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006).  That 
case addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the veteran must 
be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  

In the present case, the notice letters of record do not 
satisfy the requirements under Kent.  However, because the 
instant decision reopens the veteran's service connection 
claim, any deficiency with respect to notice regarding new 
and material evidence is moot.  

With respect to the remaining issues, VA satisfied its duty 
to notify by means of a July 2002 letter from the agency of 
original jurisdiction (AOJ) to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Such notice did not inform the 
veteran of the law pertaining to disability ratings or 
effective dates.  In this regard, the Board acknowledges that 
in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court, the burden shifts 
to VA to demonstrate that the error was not prejudicial to 
the appellant.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).   In the present case, there is no 
indication that the appellant was denied a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Indeed, because the instant decision denies the 
veteran's claims, no disability evaluation or effective date 
will be assigned.  As such, there can be no possibility of 
any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the July 2002 notice letter preceded the unfavorable AOJ 
decision that is the basis of this appeal.  Therefore, the 
timing requirement under Pelegrini  has been satisfied here.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records from his two tours of 
duty.  The record also contains VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim, to 
include testimony provided at a May 2007 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Further regarding the duty to assist, the Board acknowledges 
the veteran's request for VA to perform x-ray evaluation of 
his low back and right knee disabilities.  In this regard, 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

Here, the post-service treatment reports do not demonstrate 
lumbar strain.  Moreover, while right knee disability is 
noted, this is not seen until many years after the veteran's 
separation from service.  No competent evidence indicates 
that the current right knee problems may be related to active 
service.  For these reasons, examination is not necessary 
under McLendon.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection claims

The veteran is claiming entitlement to service connection for 
left ear hearing loss.  Again, this claim was previously 
denied in March 1985 and January 1986 rating decisions.  The 
veteran did not appeal those decisions and they became final.  
See 38 C.F.R. § 7105.  Therefore, the issue for consideration 
is whether new and material evidence has been received to 
reopen the claim.

It appears from a review of the May 2003 rating decision that 
the RO reopened the veteran's claim.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been received.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in July 2002, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

At the time of the prior rating decisions in 1985 and 1986, 
the record did not contain any post-service evidence with 
respect to left ear hearing loss.  While the veteran was 
scheduled for VA examinations, he failed to report.  The 
prior claims were thereby denied based on his failure to 
prosecute.  

Evidence added to the claims folder since the last final 
denial service connection for hearing loss includes a July 
2002 private audiology report, which reflects a diagnosis of 
left ear hearing loss.  This evidence was not previously 
before agency decisionmakers.  Furthermore, because this 
treatment report demonstrates current disability, which had 
not been shown at the time of the 1985 and 1986 prior 
denials, 
it relates to ran unestablished fact necessary to 
substantiate the claim.  For these reasons, the Board finds 
that the criteria under 38 C.F.R. § 3.156(a) have been 
satisfied, and the veteran's claim of entitlement to service 
connection for left hearing loss is reopened.  Again, the 
underlying service connection claim for left ear hearing loss 
will be addressed in the REMAND portion of this decision. 

The Board now turns attention to the veteran's remaining 
service connection.  Specifically, he is claiming entitlement 
to service connection for lumbar strain, digestive 
disability, to include gastroenteritis and irritable bowel 
syndrome, a right knee disability, and mitral valve prolapse.

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular-
renal disease is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of a heart disability within one 
year from either of the veteran's tours of active service, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A . § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Additionally, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question in evaluating a direct service 
connection claim is whether the competent evidence of record 
demonstrates current disability.  In this regard, a review of 
the post-service treatment records does not reveal any 
diagnosis of a chronic disability manifested by lumbar 
strain.  Moreover, while the veteran endorsed lumbar strain 
in his May 2003 notice of disagreement, and described back 
problems at his May 2007 hearing before the undersigned, the 
objective medical records associated with the claims folder 
fail to demonstrate complaints or treatment for lumbar 
strain.  Therefore, a grant of service connection for lumbar 
strain is not possible.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The evidence of record does indicate digestive disability, 
right knee disability, and mitral valve prolapse.  Indeed, a 
December 2002 VA examination report revealed diagnoses of 
irritable bowel syndrome and gastroesphageal reflux with 
gastritis, as well as mitral valve prolapse.  An April 2005 
MRI reveals a partial tear of the anterior cruciate ligament.  

Based on the evidence detailed above, the first element of a 
service-connection claim has been satisfied here as to the 
veteran's digestive disability, right knee disability, and 
mitral valve prolapse.  However, as will be discussed below, 
the remaining criteria necessary to establish service 
connection have not been met.  

In considering in-service incurrence, the Board again notes 
that the veteran had two tours of active duty.  Regarding 
gastrointestinal complaints and treatment, service medical 
records associated with the veteran's first tour of duty show 
complaints of vomiting and diarrhea in December 1980.  
Gastroenteritis was diagnosed.  Such diagnosis was again 
rendered in June 1982.  Further complaints of diarrhea are 
noted in October 1982 and a March 1983 record again reflects 
a diagnosis of gastroenteritis.  Two months later, in May 
1983, the veteran complained of diarrhea, abdominal pains and 
vomiting.  However, separation examination in May 1984 showed 
normal findings.  Records from the veteran's second tour of 
active duty did not demonstrate gastrointestinal complaints 
or treatment.  

The service medical records reflect right knee complaints in 
August 1981, during the veteran's first tour of duty.  At 
that time, the veteran experienced right knee pain secondary 
to playing basketball.  The diagnosis was chondromalacia 
patella.  A June 1982 then reflects complaints of nonspecific 
right knee tenderness of three months' duration.  The 
etiology of such pain was undetermined.  No subsequent 
treatment is noted and separation examination in May 1984 was 
normal.  The veteran denied knee problems in a report of 
medical history completed at that time.  The service medical 
records associated with the veteran's second tour of duty are 
silent as to any right knee complaints or treatment.  

Service medical records from his first period of active 
service between September 1980 and August 1984 were silent 
regarding any heart disability.  There were chest pain 
complaints in 1981, but it was doubted that they were cardiac 
in nature, as noted in a November 1981 electrocardiogram 
report, which showed normal findings.  A heart disability was 
also not shown in the service records associated with the 
veteran's second tour of duty from November 1985 until 1989.  

Based on the above, the service medical records do not show 
that a chronic gastrointestinal, right knee disability, or 
heart disability was incurred during active duty.  However, 
this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any current gastrointestinal, right knee, or heart 
problems are causally related to active service, for the 
reasons discussed below.  

The post-service medical evidence do not show a diagnosis of 
gastrointestinal disability until 2001, more than a decade 
following separation.  Moreover, right knee disability is not 
demonstrated until 2005, even further moved from the 
veteran's active service.  In the absence of demonstration of 
continuity of symptomatology, these findings are too remote 
from service to be reasonably related to service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, no 
competent evidence of record causally relates any current  
gastrointestinal or right knee disability to active duty.  

Regarding mitral valve prolapse, the post-service evidence 
shows a diagnosis in 
December 1991, two years following his discharge from active 
service.  Moreover, a March 2005 letter written by Tommy 
Brown, M.D., states that it "is possible that (the 
veteran's) symptoms of palpitations, shortness of breath and 
dizziness could be, at least as likely as not, related to 
mitral valve prolapse that had been undiagnosed prior to 
this."  

The March 2005 communication from Dr. Brown does not enable a 
grant of service connection here.  Indeed, he has not 
indicated that he reviewed the veteran's claims file, and it 
is unclear the extent to which he is familiar with the 
veteran's medical history.  In this regard, it is noted that 
Dr. Brown states that the veteran had been diagnosed with 
mitral valve prolapse "in the past."  However, in offering 
an opinion as to whether the currently diagnosed mitral valve 
prolapse is causally related to active service, the first 
post-service diagnosis is of critical importance.  Because 
Dr. Brown does not appear to weigh the timing of the first 
post-service diagnosis in offering an opinion, it is of 
little probative value.  Furthermore, it is noted that Dr. 
Brown merely finds it possible that it is at least as likely 
as not that mitral valve prolapse was incurred in service.  
The phrasing of the opinion thus demonstrates a lack of 
understanding as to the required legal standard.  Indeed, 
while including the phrase "at least as likely as not," Dr. 
Brown's opinion is in actuality speculative in nature.  
Finally, the opinion is not accompanied by a clear rationale. 

For the reasons discussed above, the March 2005 opinion 
written by Dr. Brown does not serve as a basis for a grant of 
service connection here.  Moreover, there is no other 
competent evidence of record causally relating the veteran's 
currently diagnosed mitral valve prolapse to active service.  
The Board notes the veteran's May 2007 hearing testimony, in 
which he identified himself as a nurse practitioner and 
expressed his belief that if given the proper tests in 
service, mitral valve prolapse would have been diagnosed at 
that time.  By its nature, however, such an assertion is 
speculative and cannot enable a grant of service connection 
here.  Indeed, the Board must evaluate what the evidence 
actually shows, not what it might have shown under other 
circumstances.  

In conclusion, the evidence of record fails to reveal any 
current lumbar disability.  Furthermore, the evidence fails 
to establish that any current gastrointestinal, right knee, 
or heart disability was incurred in service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



II.  Increased rating claims
  
A.  Allergic rhinitis

The veteran is claiming entitlement to an increased rating 
for allergic rhinitis.  At the outset, the Board notes that 
the veteran is appealing the initial assignment of a 
disability rating.  As such, the claim requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Throughout the rating period on appeal, the veteran is in 
receipt of a noncompensable evaluation for allergic rhinitis 
pursuant to Diagnostic Code 6522.  Under that Code section, a 
percent evaluation applies where the evidence reveals 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  

In the present case, VA examination in December 2002 revealed 
complaints of running nose, scratchy throat and difficulty 
breathing at night.  The veteran took Zyrtec or Allegra and 
used Flonase.  He was also on immunotherapy.  Objectively,
the nose and sinuses were normal at that time.

Subsequent VA examination in April 2003 indicated a normal CT 
scan of the sinuses.  The veteran had nasal polyps removed in 
1992 and has experienced improved airflow through his 
nostrils since that time.  There was no tenderness or 
purulent drainage or discharge upon examination.  The veteran 
took one shot per week to control his allergies.  

Because the objective evidence of record fails to reveal any 
obstruction of the nasal passages, assignment of a 
compensable evaluation under Diagnostic Code 6522 is not 
appropriate here.  Moreover, there are no other relevant Code 
sections for consideration.  

In conclusion, there is no basis for assignment of a 
compensable evaluation for any portion of the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for left ear hearing loss 
is reopened.

Service connection for lumbar strain is denied.

Service connection for a digestive disability, to include 
gastroenteritis and irritable bowel syndrome, is denied.

Service connection for a right knee disability is denied.
  
Service connection for mitral valve prolapse is denied.

Entitlement to an initial compensable rating for allergic 
rhinitis is denied.


REMAND

The instant decision reopens the veteran's claim of 
entitlement to service connection for left ear hearing loss.  
Because some evidence of hearing loss is indicated in the 
service records, the Board finds that an audiologic 
examination should be scheduled to determine whether any 
current hearing loss is causally related to active service.



Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA audiologic 
examination to determine the veteran's 
hearing acuity in the left ear.  The 
examiner should review the service 
records and state whether left ear 
hearing loss preexisted the veteran's 
active service, and if so, whether it was 
permanently worsened as a result of 
service.  If left ear hearing loss is not 
found to preexist service, then the 
examiner should state whether any current 
left ear hearing loss is causally related 
to either period of active duty.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

The claims file must be reviewed in 
conjunction with the examination and the 
report should indicate that such review 
occurred.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


